[NOT FOR PUBLICATION--NOT TO BE CITED AS PRECEDENT]
            United States Court of Appeals
                For the First Circuit

No. 98-1141

                    WILFRED MARCOUX,

                 Plaintiff, Appellant,

                           v.

         JOHN T. CALLAHAN, ACTING COMMISSIONER,
           SOCIAL SECURITY ADMINISTRATION,

                 Defendant, Appellee.

     APPEAL FROM THE UNITED STATES DISTRICT COURT

          FOR THE DISTRICT OF NEW HAMPSHIRE

   [Hon. Steven J. McAuliffe, U.S. District Judge]

                        Before

                Torruella, Chief Judge,
            Coffin, Senior Circuit Judge,
              and Stahl, Circuit Judge.

Stanley H. Robinson on brief for appellant.
Honorable Paul M. Gagnon, United States Attorney, David C.
Broderick, Assistant United States Attorney, and Donna McCarthy,
Assistant Regional Counsel, Social Security Administration, on
brief for appellee.

September 3, 1998

Per Curiam.  The district court affirmed a decision of the
Commissioner of Social Security denying appellant's application for
disability benefits for a period beginning October 30, 1991 through
July 24, 1995.  Having carefully reviewed the judgment in light of
the issues raised in the parties' briefs and the administrative
record presented on appeal, we affirm substantially for the reasons
stated in the district court's detailed and thorough memorandum
opinion.  
Affirmed.  See Loc. R. 27.1. 

                          -2-